     Case 4:18-cv-00904-ALM Document 11 Filed 03/20/19 Page 1 of 1 PageID #: 27




                              UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

     AARON C. BENSON,

           Plaintiff,                                   Case No: . 4:18-cv-00904-ALM
     v.
                                                        Honorable Judge Amos L. Mazzant
     AUDIT SYSTEMS, INC.,

          Defendant.


                            ORDER OF DISMISSAL WITH PREJUDICE

           Plaintiff, AARON C. BENSON, (“Plaintiff”), by and through his attorneys, SULAIMAN

    LAW GROUP, LTD., having filed with this Court his Notice of Voluntary Dismissal and the

    Court having reviewed same, now finds that this matter should be dismissed.

.          IT IS THEREFORE ORDERED by this Court that the above cause of action is

    hereby dismissed, with prejudice.

           All relief not previously granted is hereby denied.

           The Clerk is directed to close this civil action.

            SIGNED this 20th day of March, 2019.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE
